Citation Nr: 0015594	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  92-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
bilateral defective hearing has been submitted.

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
residuals of intracranial injury has been submitted.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


INTRODUCTION

The veteran had active service from June 1945 to August 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1991 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that no new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for bilateral defective hearing and residuals of 
an intracranial injury had been submitted.  

This case was before the Board in August 1992, July 1994 and 
November 1996.  In the Board's November 1996 decision, the 
issue of service connection for Vincent's angina was denied 
and the remaining issues were remanded.  The RO has again 
forwarded the veteran's claim to the Board for appellate 
review.  


FINDINGS OF FACT

1.  In August 1988, the RO denied service connection for 
bilateral hearing loss and residuals of an intracranial 
injury and notified the veteran of the decision; he did not 
appeal.

2.  The additional evidence added to the record since the 
August 1988 RO decision does bear directly and substantially 
upon the specific matter under consideration; and/or by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The impressions following a September 1994 VA examination 
tend to show residuals of a 1945 injury, including hearing 
loss.  


CONCLUSIONS OF LAW

1.  The August 1988 RO decision that denied entitlement to 
service connection for bilateral defective hearing and 
residuals of an intracranial injury is final.  38 U.S.C. 
§ 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 1991)]; 
38 C.F.R. § 19.192 (1988) [38 C.F.R. § 20.1103 (1999)].

2.  New and material evidence has been presented to warrant 
reopening the claim of entitlement to service connection for 
bilateral defective hearing and residuals of an intracranial 
injury; the claims for service connection for these disorders 
are well grounded.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records dated in December 1945 show that the 
veteran was treated for an intracranial injury after he was 
hit on the head and knocked out; some blood came from his 
ears.  The veteran stated that he was hit on the head, and 
the next thing that he knew, he was in his bunk at the 
barracks.  Physical examination disclosed serous drainage of 
the right ear.  The diagnosis was intracranial injury.  

At the time of the veteran's service separation examination 
in August 1946, a history of intracranial injury was noted.  
On physical examination, hearing tests were normal. There 
were no pertinent findings.  

Private medical records dated in December 1970 show that the 
veteran complained of not hearing well; a history of injury 
in 1945 was noted.  On examination, the ears appeared normal.  
In January 1972, the veteran reported losing hearing.  
Private audiograms dated in February and March 1973, August 
1984, March 1993 and June 1995 were submitted.  

Private medical records dated in August 1984 show that the 
veteran reported a history of being struck behind the ear in 
1945 and having had decreased hearing and vertigo since then.  
An internal auditory canal series was normal.  

A rating decision dated in August 1984 denied service 
connection for hearing loss and intracranial injury.  The 
veteran was notified of this action in a letter dated in 
September 1984.  He did not appeal that decision, and it 
became final.  In August 1988, the veteran sought to reopen 
his claim.  The RO denied the veteran's claim, and he was 
notified of the denial in an August 1988 letter.  He did not 
appeal this decision and it became final.   

VA treatment notes dated in December 1990 indicate that the 
veteran was "hard of hearing."  Decreased hearing for 20 
years was noted as a problem.  Treatment records dated in 
April 1991 show that the veteran wore bilateral hearing aids.  

On VA examination of December 1992, there were normal 
findings of all cranial nerves.  There was no functional 
impairment of the peripheral or autonomic nervous system.  
The pertinent diagnosis was bilateral sensorineural hearing 
loss.   

On VA examination of September 1994, the veteran stated that 
he was originally injured in 1945, with problem hearing ever 
since.  The impressions were decreased hearing, history of 
ruptured tympanic membranes bilaterally, status post injury 
1945 at Portsmouth, Virginia.  Radiographic studies of the 
skull revealed physiologic calcification of the pineal; no 
other abnormal intracranial calcifications identified; intact 
calvarium; and virtually no significant interval change 
compared to December 1992.  A brain scan was considered 
normal for the veteran's age.    

On VA examination in May 1997, the examination was abnormal 
for sensory and gait, unclear etiology.  A magnetic resonance 
imaging of the brain and cervical spine was recommended.     

VA audiometric testing dated in November 1997 revealed moderate 
to profound sensorineural hearing impairment, bilaterally.  The 
examiner opined that the profound hearing loss and vertigo might 
well be related to inner ear, similar to Meniere's syndrome but 
further evaluation by a specialist was recommended.   


Laws and Regulations Pertinent to Service Connection

Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

As indicated above, the August 1988 RO decision that denied 
entitlement to service connection for the claimed 
disabilities at issue became final when the veteran did not 
appeal within one year of the date of notification of such 
determination.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. 
§ 7105(c) (West 1991)]; 38 C.F.R. § 19.192 (1988) 
[38 C.F.R. § 20.1103 (1999)].  Once a denial of a claim of 
service connection has become final, it cannot subsequently 
be reopened unless new and material evidence has been 
presented.  38 U.S.C.A. § 5108. 

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was announced by the 
United States Court of Appeals for Veterans Claims (Court).  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

The Court has also clarified that, with respect to the issue 
of materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is each of the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  The Court also held 
that in order to reopen a previously and finally disallowed 
claim there must be new and material evidence submitted 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown at 284.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The veteran in this case contends that his injury during 
service resulted in residuals including ongoing and 
progressive hearing loss.  The bases for the previous RO 
denials were that there were no subsequent findings after 
service concerning such disability.  Evidence considered at 
that time included service medical records and post-service 
private medical reports.  Since that time, additional 
evidence has been added to the record in conjunction with the 
veteran's attempt to reopen his claim with new and material 
evidence.  Such evidence includes a September 1994 VA 
examination in which the examiner concluded with an 
impression of decreased hearing, history of ruptured tympanic 
membranes bilaterally, status post injury 1945 at Portsmouth, 
Virginia.  This final impression tends to show the presence 
of post service disability with a connection to the 1945 
injury.  As such, the Board finds that the newly submitted 
opinion relating the hearing loss and intracranial injury to 
events of service is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the veteran's claim is reopened.

Having reopened the claim the Board must next determine 
whether, based upon all the evidence of record in support of 
the claim, the claim as reopened (as distinguished from the 
original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  In Elkins v. West, 12 Vet. App. 209 
(1999), "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

The existing record contains an impression by a competent 
medical examiner (September 1994 VA examination) of 
residuals, status post 1945 intracranial injury, including 
defective hearing.  As such, the claim is well grounded.  
38 U.S.C.A. § 5107(a); see Anderson, supra; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral defective 
hearing and residuals of an intracranial injury is reopened.

The claim of entitlement to service connection for bilateral 
defective hearing and residuals of an intracranial injury is 
well grounded.


REMAND

As the veteran's claim of entitlement to service connection 
for bilateral defective hearing and residuals of an 
intracranial injury is well-grounded, VA has a duty to assist 
him with his claim.  38 U.S.C.A. §  5107; Peters v. Brown, 6 
Vet. App. 540, 542 (1994); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

Initially, the Board notes that VA examiners in May and 
November 1997 recommended additional testing to determine the 
nature of the veteran's disability.  This testing still 
remains unaccomplished.  

In order to ensure that all necessary testing and medical 
nexus opinions have been obtained, this case is returned to 
the RO for the following:

1.  The RO should provide the claims file 
to an appropriate specialist(s) in order 
to obtain an opinion regarding the nature 
and etiology of the veteran's residuals 
of intracranial injury and defective 
hearing.  The claims folder and a copy of 
this remand MUST be made available to the 
specialist for review.  Specifically, the 
examiner should provide responses to the 
following:  

a.  Identify all current residuals of the 
service intracranial injury. 

b.  What is the degree of probability 
that the veteran's current hearing loss 
is causally related to any incident 
during service?

If it is determined by the specialist 
that an additional examination or further 
testing is warranted, the RO should 
schedule the examination for the veteran 
and all appropriate testing.  If no 
additional testing is considered 
necessary, the examiner should so state.  
The RO should also explain to the veteran 
the impact of noncompliance with any 
examination request under 38 C.F.R. 
§ 3.655.  The examiner or specialist 
should provide a written report and 
describe the rationale for all opinions 
reached.

2.  Thereafter, the RO should review the 
record and ensure that all the above 
actions have been requested or completed, 
to the extent possible.  The RO is 
advised that where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated action has been completed, 
the RO should again review the record and 
re-adjudicate the veteran's claim of 
entitlement to service connection.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

